DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following element and limitations must be shown or the features canceled from the claims:
1)  The orifice and bore are arranged to receive an alternatively shaped birthday candle, including triangular, square, rectangular, oval, octagonal, or pentagonal shapes of claim 4;
2)  Barbs distributed and aligned vertically in a line parallel with said axis extending through the suction cup, body, and orifice of claim 10; and  
3)  Barbs are aligned horizontally in a circular pattern around the bore’s walls of claim 11.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Claim 1, line 4:  “by a creating” is not grammatically correct.  
Claim 14, line 4:  “by a creating” is not grammatically correct.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, 10 and 11:  the use of the word “barb” is unclear and indefinite. A definition of barb below is from Merriam-Webster:

Definition of barb
 2a : a sharp projection extending backward (as from the point of an arrow or fishhook) and preventing easy extraction also : a sharp projection with its point similarly oblique to something else 
Figure 1 shows what is believed to be applicant’s “barb” in the orifice [14].  It is not a sharp projection. Applicant is allowed to be his own lexicographer, but is not allowed to redefine words with known definitions.   

	With respect to claim 15, line 1, “said adapter” does not have proper antecedent basis.  It is assumed the claim 15 should depend from claim 14, not claim 13, as recited. 
With respect to claim 16, line 1, “said adapter” does not have proper antecedent basis.  It is assumed the claim 16 should depend from claim 14, not claim 13, as recited.
With respect to claim 17, line 1, “said adapter” does not have proper antecedent basis.  It is assumed the claim 17 should depend from claim 14, not claim 13, as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites material which is found in instant claim 1, lines 7-9, or alternatively claim 14, lines 7-9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 17-20 of copending Application No. 17/087,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations are recited or suggested by the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to instant claim 1, copending Application No. 17/087,990, claim 1, recites a candle holder, comprising: a suction cup centrally located on an axis and having opposite top and bottom sides, said bottom side having a concave shape [claim 1, lines 1-4] and configured to adhere to a flat surface by a creating a vacuum when pressed against the surface [inherently suction cups adhere to a flat surface by creating a vacuum]; a cylindrical body extending along the axis upward from the top side of said suction cup [claim 1, lines 5-6]; and a face at the end of said body located opposite the suction cup, said face lying flat in a plane perpendicular with said axis and forming a centrally located orifice [claim 1, lines 7-9] for a bore that extends along the axis into said body [claim 1, line 10] for receiving a candle [this is intended use.  It would have been well within the skill of one versed in the art at the time the invention was made to place a candle in the bore to secure the candle during use].  
With respect to instant claim 2, copending Application No. 17/087,990, claim 2, recites said bore’s walls extend vertically and run parallel to said axis.  
With respect to instant claim 3, copending Application No. 17/087,990, claim 7, recites said bore is tapered, having a diameter at said orifice and narrowing to a smaller diameter as it enters the body.  
With respect to instant claim 4, copending Application No. 17/087,990, claim 1, does not recite the claimed limitation.  It would have been well within the skill of one of ordinary skill in the art to form the device of copending Application No. 17/087,990, claim 1, to arrange the orifice and bore to receive an alternatively shaped birthday candle, including triangular, square, rectangular, oval, octagonal, or pentagonal shapes to allow the device greater diversity of use of the device.  
With respect to instant claim 5, copending Application No. 17/087,990, claim 1, does not recite the claimed limitation.  It would have been well within the skill of one of ordinary skill in the art to form the device of copending Application No. 17/087,990, claim 1, to form the suction cup’s diameter is larger than said face’s diameter to give the device more stability so the candle is more securely held in place.  
With respect to instant claim 6, copending Application No. 17/087,990, claim 19, recites said suction cup further comprises a tab wherein said tab is configured to pull for release of the vacuum [this is the inherent, intended use of a tab on a suction cup].  
With respect to instant claim 7, copending Application No. 17/087,990, claim 17, recites said suction cup, body, and face are made of a polymer [the language is equivalent as the candle holder includes suction cup, body, and face; application claim 1].
With respect to instant claim 8, copending Application No. 17/087,990, claim 18, recites said bore has a plurality of barbs extending from its walls [the language is equivalent as the bore is related to the body; application claim 1, line 10].
With respect to instant claim 9, copending Application No. 17/087,990, claim 1, does not recite the claimed limitation.  It would have been well within the skill of one of ordinary skill in the art to form the device of copending Application No. 17/087,990, claim 1, to the suction cup’s diameter is larger than said face’s diameter to give the device more stability so the candle is more securely held in place.  
With respect to instant claim 10, copending Application No. 17/087,990, claim 18, barbs extending in the bore but does not recite the distribution of such barbs.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of copending Application No. 17/087,990, claim 18, so the barbs are distributed and aligned vertically in a line parallel with said axis extending through the suction cup, body, and orifice if such a distribution would secure the candle and prevent it from dislodging during use.  
With respect to instant claim 11, copending Application No. 17/087,990, claim 18, barbs extending in the bore but does not recite the distribution of such barbs.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of copending Application No. 17/087,990, claim 18, so the barbs are distributed and aligned horizontally in a circular pattern around the bore’s walls if such a distribution would secure the candle and prevent it from dislodging during use.  
With respect to instant claim 12, copending Application No. 17/087,990, claim 20, recites a double-sided adhesive attaches to the bottom of said suction cup.  
With respect to instant claim 13, copending Application No. 17/087,990, claim 19, recites said suction cup further comprises a tab wherein said tab is configured to pull for release of the vacuum [this is the inherent, intended use of a tab on a suction cup].  
With respect to instant claim 19, copending Application No. 17/087,990, claim 1  recites a face at the end of said body located opposite the suction cup, said face lying flat in a plane perpendicular with said axis and forming a centrally located orifice [claim 1, lines 7-9] for a bore that extends along the axis into said body [claim 1, line 10] for receiving a candle [this is intended use.  It would have been well within the skill of one versed in the art at the time the invention was made to place a candle in the bore to secure the candle during use].  

Claims 14-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/087,990, in view of Donnelly (2012/0247996).
This is a provisional nonstatutory double patenting rejection.

With respect to instant claim 14, copending Application No. 17/087,990, claim 1, recites a candle holder, comprising: a suction cup centrally located on an axis and having opposite top and bottom sides, said bottom side having a concave shape [claim 1, lines 1-4] and configured to adhere to a flat surface by a creating a vacuum when pressed against the surface [inherently suction cups adhere to a flat surface by creating a vacuum]; a cylindrical body extending along the axis upward from the top side of said suction cup [claim 1, lines 5-6]; and a face at the end of said body located opposite the suction cup, said face lying flat in a plane perpendicular with said axis and forming a centrally located orifice [claim 1, lines 7-9] for a bore that extends along the axis into said body [claim 1, line 10].  
Copending Application No. 17/087,990, claim 1, not recite the claimed adapter.  Robertson, discloses a candle adapter [12] comprising a cylindrical body on an axis, a top, and a bottom, said top having a face lying flat in a plane perpendicular with said axis and forming a centrally located orifice for a bore [13] that extends along the axis and into said adapter’s body [figure 3]; wherein said adapter’s body is arranged for insertion into the candle holder face’s orifice and bore with the adapter’s top extending outwardly [column 2, lines 13-32] to maintain the candle in position in the candle holder.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a candle adapter comprising a cylindrical body on an axis, a top, and a bottom, said top having a face lying flat in a plane perpendicular with said axis and forming a centrally located orifice for a bore in the device of copending Application No. 17/087,990, claim 1, as taught by Robertson to maintain the candle in position in the candle holder.
With respect to instant claim 15, Robertson discloses said adapter’s orifice and bore are adapted to receive a candle [claim 1, lines 35-36] having a smaller diameter than said candle holder’s orifice and bore column 1, line 25-27].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a candle adapter having an orifice and bore are adapted to receive a candle in the device of copending Application No. 17/087,990, claim 1, as taught by Robertson to maintain the candle in position in the candle holder.
With respect to instant claim 16, Robertson discloses said adapter’s bore is tapered, having a diameter at the adapter’s orifice and narrowing to a smaller diameter as it enters the adapter’s body [figures 4, 5, 7 and 8], wherein said adapter’s orifice and bore are configured to receive a spike [20] protruding from the bottom of a candle [18].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a candle adapter having a diameter at the adapter’s orifice and narrowing to a smaller diameter as it enters the adapter’s body wherein said adapter’s orifice and bore are configured to receive a spike protruding from the bottom of a candle in the device of copending Application No. 17/087,990, claim 1, as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 17, copending Application No. 17/087,990, claim 1, does not recite the claimed limitations.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the suction cup, body, and adapter of a polymer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to instant claim 19, copending Application No. 17/087,990, claim 1  recites a face at the end of said body located opposite the suction cup, said face lying flat in a plane perpendicular with said axis and forming a centrally located orifice [claim 1, lines 7-9] for a bore that extends along the axis into said body [claim 1, line 10] for receiving a candle [this is intended use.  It would have been well within the skill of one versed in the art at the time the invention was made to place a candle in the bore to secure the candle during use].  

Claims 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/087,990, in view of Donnelly (2012/0247996).
This is a provisional nonstatutory double patenting rejection.
With respect to instant claim 18, copending Application No. 17/087,990, claim 1, recites a candle holder, comprising: a suction cup centrally located on an axis and having opposite top and bottom sides, said bottom side having a concave shape [claim 1, lines 1-4] and configured to adhere to a flat surface by a creating a vacuum when pressed against the surface [inherently suction cups adhere to a flat surface by creating a vacuum]; a cylindrical body extending along the axis upward from the top side of said suction cup [claim 1, lines 5-6]; 
copending Application No. 17/087,990, claim 1, does not disclose the claimed decorative cake topper.  Donnelly in a similar candle holder device [figure 3] discloses a decorative cake topper [28] forming a centrally located orifice configured to pass over the end of said body [28] opposite holding device [26, 27] and said orifice further configured to rest on the exterior of said body which makes the device more aesthetically pleasing.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a decorative cake topper forming a centrally located orifice configured to pass over the end of said body opposite said suction cup and said orifice further configured to rest on the exterior of said body in the device of copending Application No. 17/087,990, claim 1, as taught by Donnelly to create a more aesthetically pleasing device.
With respect to instant claim 20, copending Application No. 17/087,990, claim 1, does not recite the claimed limitations.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the suction cup, body, and cake topper of a polymer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorske et al (2021/0380316).
With respect to claim 1, Gorske discloses a candle holder [200], comprising: a suction cup [200; paragraph 0059] centrally located on an axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] and having opposite top [202] and bottom [204] sides, said bottom side [204] having a concave shape [figure 11] and configured to adhere to a flat surface [the top surface of the cup is level with the surface it is placed on] by a creating a vacuum when pressed against the surface [paragraph 0059]; a cylindrical body [106] extending along the axis upward from the top side [202]of said suction cup [200]; and a face [top of 206] at the end of said body located opposite the suction cup [200], said face lying flat in a plane perpendicular with said axis and forming a centrally located orifice for a bore [208] that extends along the axis into said body for receiving a candle.  
With respect to claim 2, Gorske discloses said bore’s [208] walls [206] extend vertically and run parallel to said axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208].  
With respect to claim 5, Gorske discloses said suctions cup’s [200] diameter is larger than said face’s [top of 206] diameter [figures 9-16].  
With respect to claim 7, Gorske discloses said suction cup, body, and face are made of a polymer [paragraph 0051: plastic is a polymer].  
With respect to claim 9, Gorske discloses said suctions cup’s [200] diameter is larger than said face’s [top of 206] diameter [figures 9-16].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorske et al (2021/0380316).
With respect to claim 3, Gorske discloses not recite the claimed limitation.  Gorske does disclose the candle receiving portion [206] “can be formed in any suitable manner or shape for receiving the candle” [paragraph 0057] and “can be extended” for larger candles [paragraph 0058].  Candles having a tapered base are known in the art.   It would have been well within the skill of one of ordinary skill in the art to form the device of copending Application No. 17/087,990, claim 1, to form the board to be tapered having a diameter at said orifice and narrowing to a smaller diameter as it enters the body to allow the device greater diversity of use of the device and to create a firmer connection between the candle and the bore.  
With respect to claim 4, Gorske discloses not recite the claimed limitation.  Gorske does disclose the candle receiving portion [206] “can be formed in any suitable manner or shape for receiving the candle” [paragraph 0057] and the opening [208] “can be sized to receive any size candle” and “can be extended” for larger candles [paragraph 0058].   Candles of different cross-sectional shape are known in the art.  It would have been well within the skill of one of ordinary skill in the art to form the device of copending Application No. 17/087,990, claim 1, to arrange the shape of the orifice and bore to receive an alternatively shaped birthday candle, including triangular, square, rectangular, oval, octagonal, or pentagonal shapes to allow the device greater diversity of use of the device.  
With respect to claim 12, Gorske discloses not recite the claimed limitation.  Double sided adhesive is a known produce and is used to secure two elements together.  It would have been well within the skill of one of ordinary skill in the art to form the device of copending Application No. 17/087,990, claim 1, to include a double-sided adhesive attached to the bottom of said suction cup to more permanently secure the candle holder to a surface for a more permanent display

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorske et al (2021/0380316) in view of Jensen (7,651,063).
With respect to claim 6, Gorske discloses not recite the claimed limitation.  Jensen, in a similar candle supporting device using a suction cup discloses said suction cup further comprises a tab [34] wherein said tab is configured to pull for release of the vacuum [column 1, line 65 - column 2, line 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a tab on the device of Gorske, as taught by Jensen to allow vacuum to be easily released when the device is to be moved.
With respect to claim 13, Gorske discloses not recite the claimed limitation.  Jensen, in a similar candle supporting device using a suction cup discloses said suction cup further comprises a tab [34] wherein said tab is configured to pull for release of the vacuum [column 1, line 65 - column 2, line 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a tab on the modified device of Gorske, as taught by Jensen to allow vacuum to be easily released when the device is to be moved.

Claims 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gorske et al (2021/0380316) in view of Koretzky (2,406,777).
With respect to claim 8, Gorske discloses not recite the claimed limitation.  Koretzky, in a similar candle holding device, discloses a bore [10] having a plurality of barbs [11] extending from its walls which would help retain the candle in the bore.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include barbs extending from its walls in the device of Gorske as taught by Koretzky which would help retain the candle in the bore.  
  With respect to claim 10, Gorske discloses not recite the claimed limitation.  Koretzky, in a similar candle holding device, discloses a bore [10] having a plurality of barbs [11] extending from its walls which would help retain the candle in the bore. Koretzky does not disclose said barbs are distributed and aligned vertically in a line parallel with said axis extending through the suction cup, body, and orifice but such an alignment would also help retain the candle in the bore and would be an obvious variant over the barbs of Koretzky.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include barbs extending from its walls and aligned vertically in a line parallel with said axis extending through the suction cup, body, and orifice in the device of Gorske as taught by Koretzky which would help retain the candle in the bore.  
With respect to claim 11, Gorske discloses not recite the claimed limitation.  Koretzky, in a similar candle holding device, discloses a bore [10] having a plurality of barbs [11] aligned horizontally in a circular pattern around the bore’s walls and extending from its walls which would help retain the candle in the bore.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include barbs aligned horizontally in a circular pattern around the bore’s walls extending from its walls in the device of Gorske as taught by Koretzky which would help retain the candle in the bore.  

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorske et al (2021/0380316) in view of Robertson et al. (2,750,775). 
With respect to claim 14, Gorske discloses a candle holder [200], comprising: a suction cup [200, paragraph 0059] centrally located on an axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] and having opposite top [202] and bottom [204] sides, said bottom side [204] having a concave shape [figure 11] and configured to adhere to a flat surface [the top surface of the cup is level with the surface it is placed on] by a creating a vacuum when pressed against the surface [paragraph 0059]; a cylindrical body [106] extending along the axis upward from the top side [202] of said suction cup [200]; and a face [top of 206] at the end of said body located opposite the suction cup [200], said face [top of 206] lying flat in a plane perpendicular with said axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] and forming a centrally located orifice for a bore [208] that extends along the axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] into said body.  
Gorske discloses not recite the claimed adapter.  Robertson, discloses a candle adapter [12] comprising a cylindrical body on an axis, a top, and a bottom, said top having a face lying flat in a plane perpendicular with said axis and forming a centrally located orifice for a bore [13] that extends along the axis and into said adapter’s body [figure 3]; wherein said adapter’s body is arranged for insertion into the candle holder face’s orifice and bore with the adapter’s top extending outwardly [column 2, lines 13-32] to maintain the candle in position in the candle holder.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a candle adapter comprising a cylindrical body on an axis, a top, and a bottom, said top having a face lying flat in a plane perpendicular with said axis and forming a centrally located orifice for a bore in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 15, Robertson discloses said adapter’s orifice and bore are adapted to receive a candle [claim 1, lines 35-36] having a smaller diameter than said candle holder’s orifice and bore column 1, line 25-27].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a candle adapter having an orifice and bore are adapted to receive a candle in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 16, Robertson discloses said adapter’s bore is tapered, having a diameter at the adapter’s orifice and narrowing to a smaller diameter as it enters the adapter’s body [figures 4, 5, 7 and 8], wherein said adapter’s orifice and bore are configured to receive a spike [20] protruding from the bottom of a candle [18].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a candle adapter having a diameter at the adapter’s orifice and narrowing to a smaller diameter as it enters the adapter’s body wherein said adapter’s orifice and bore are configured to receive a spike protruding from the bottom of a candle in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 17, Gorske discloses said suction cup, body, and face are made of a polymer [paragraph 0051: plastic is a polymer].  Robertson discloses the adapter is made of a polymer [column 1, line 43: rubber is a polymer].
With respect to claim 19, Gorske discloses and a face [top of 206] at the end of said body located opposite the suction cup [200], said face [top of 206] lying flat in a plane perpendicular with said axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] and forming a centrally located orifice for a bore [208] that extends along the axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] into said body for receiving a candle.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorske et al (2021/0380316) in view of Donnelly (2012/0247996). 
With respect to claim 18, Gorske discloses a candle holder [200], comprising: a suction cup [200, paragraph 0059] centrally located on an axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] and having opposite top [202] and bottom [204] sides, said bottom side [204] having a concave shape [figure 11] and configured to adhere to a flat surface [the top surface of the cup is level with the surface it is placed on] by a creating a vacuum when pressed against the surface [paragraph 0059]; a cylindrical body [206] extending along the axis upward from the top side of said suction cup [200].
Gorske does not disclose the claimed decorative cake topper.  Donnelly in a similar candle holder device [figure 3] discloses a decorative cake topper [28] forming a centrally located orifice configured to pass over the end of said body [28] opposite holding device [26, 27] and said orifice further configured to rest on the exterior of said body which makes the device more aesthetically pleasing.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a decorative cake topper forming a centrally located orifice configured to pass over the end of said body opposite said suction cup and said orifice further configured to rest on the exterior of said body in the device of Gorske, as taught by Donnelly to create a more aesthetically pleasing device.
With respect to claim 20, Gorske discloses said suction cup, body, and face are made of a polymer [paragraph 0051: plastic is a polymer].  Donnelly does not disclose the material which forms the cake topper.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to  form the cake topper of polymer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hazzard (2018/0163936) discloses an electric candle holding device with a suction cup [22].
Elwell (10,823,278) discloses a candle holding device with a suction cup [122].
Garcia et al. (6,092,772) discloses a candle holding device with a suction cup [122].
Killgore (5,422,803) discloses a candle holding device with a suction cup [18].
Adams et al. (5,419,537) discloses a candle holding device with a suction cup [20].
Lin (4,839,784) discloses an electric candle holding device with a suction cup [5].
Birnbaum (4,328,942) discloses a candle holding device with a suction cup [122].
Saier (2,111,642) discloses an adapter [25].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875